GANTT, P. J.
The defendant was indicted, tried and convicted of incest in the circuit court of Sullivan county at the November term, 1898. The defendant was duly arraigned and entered his plea of not guilty.
The cause was tried at the same term.
The defendant is the uncle of Ollie Kimes, a young unmarried woman, about twenty years old, the daughter of "Wallace Kimes, a brother of defendant. The defendant at the time of the commission of the offense was and is now a married man about forty years old.'
The evidence is positive, direct and fully corroborated, that in the spring of 1898 the defendant and his family lived with his parents; that his mother was sick and died in June, 1898; that during the old lady’s illness Ollie Kimes from time to time visited her grandmother and assisted in waiting on her in her sickness. During these visits she testified defendant had sexual connection with her on various occasions, resulting in her becoming pregnant by him. On one occasion they were detected vn flagrante delicto by a cousin of Ollie Kimes, Roscoe Smart, who was also a grandson of the old lady Kimes. The defendant testified in his own behalf and denied the sexual intercourse, but corroborated young Smart in every other particular as to the time and place knd the presence of defendant and Ollie Kimes.
The defendant also offered evidence that his general reputation for truth was good.
"We have not had the benefit of argument or brief by defendant, but have read the record and the brief of the Attorney-General and considered the various ground in the motion for a new trial.
The indictment is good and is not even assailed by defendant. The evidence is short, clear, in point and if believed by the jury, as it evidently was, fully sustained their verdict.
*461Tbe instructions met every requirement of tbe law. In a word tbe cause was well tried and tbe record discloses not tbe slightest ground for reversing tbe judgment, and it is accordingly affirmed.
Sherwood and Burgess, JJ., concur.